[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR ADMISSION PRO HAC VICE
Pursuant to Practice Book Section 24, the court finds that the plaintiff has demonstrated good cause for the admission of the out-of-state attorney. Conversely, the defendants failed to put forward "some legitimate state interest [which would be] thwarted by admission of the out-of-state attorney." See Herrmann v. Summer Plaza Corporation, 201 Conn. 263, 267-270 (1986). Because "[a] litigant's request to be represented by counsel of his choice . . . should be respected by the court," the plaintiff's motion for admission pro hac vice is granted.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court CT Page 7319